Citation Nr: 1741644	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1965, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed August 2012 rating decision, which became final, the Veteran's claim for service connection for diabetes mellitus was denied.

2.  Evidence submitted since the last final August 2012 rating decision is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.

3.  The served in the Republic of Vietnam during the applicable time period prescribed by law, and it is therefore presumed that he was exposed to herbicide agents.

4.  The Veteran's diabetes mellitus, type II, is presumed to have been related to service as a result of his exposure to herbicides; this presumption has not been rebutted by sufficient affirmative evidence to the contrary or of sufficient evidence of an intercurrent injury or disease as a recognized cause.


CONCLUSIONS OF LAW

1.  The August 2012 rating decision denying entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

3.  Following the last final August 2012 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1113, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this appeal.  Given the favorable nature of the Board's decision herein, which reopens and grants the underlying service connection claim, any error in notice or assistance is harmless.

II.  New and Material Evidence

In this case, the Veteran's claim for service connection for diabetes mellitus was first denied in a March 2012 decision on the dual bases that the evidence "does not show an event, disease or injury in service" and lack of "a link between your medical condition and military service."  See March 2012 simplified notice letter (SNL).  However, the RO later determined that "there is evidence of Vietnam service in the [service treatment records]" and that "[a]ll relevant VA treatment records were not reviewed nor presented to the VA examiner for review" with respect to the diabetes claim."  See April 2012 deferred rating decision.  After obtaining another opinion and additional treatment records, the RO subsequently readjudicated the issue in August 2012 and stated that "VA has confirmed that you had in-country service in the Republic of Vietnam based on your temporary duty orders" and "exposure to Agent Orange is conceded."  However, the August 2012 rating decision nonetheless denied service connection for diabetes mellitus on a direct and presumptive basis, explaining that:

Although the VA treatment records indicate a diagnosis of diabetes mellitus type II, the opinion of the VA examiner and your private treatment notes showed your diabetes was caused by your stroke medicine, Dacadron.  A VA medical opinion done on February 2, 2012 stated that steroid induced diabetes mellitus was diagnosed after Decadron therapy for a cerebral edema.  A VA medical opinion from June 14, 2012, stated the diabetes mellitus was least as likely as not related to steroid use after the subarachnoid hemorrhage.

See August 2012 rating decision.  The Veteran did not appeal the decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Accordingly, the August 2012 rating decision became final.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in August 2012.  Significantly, the Veteran has since submitted a September 2014 private medical opinion that his current diabetes was not caused by "the short term use of steroids used to treat his brain injury," which bears directly on the applicability of the presumption that his diabetes is related to herbicide exposure under 38 C.F.R. 
§ 3.309(e), which the RO implicitly deemed to have been rebutted at the time of the last denial.

When the Board considers this evidence, combined with VA's duty to assist and considering the other evidence of record, the evidence raises a reasonable possibility of substantiating the claim.  The evidence submitted since the last final rating decision, therefore, is deemed both "new" and "material" and is sufficient to reopen his claim for entitlement to service connection for diabetes mellitus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1113, 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2016).

If a veteran was exposed to herbicide agents during active military, naval, or air service and the requirements of 38 C.F.R. § 3.307(a) are met, certain diseases shall be service-connected, even if there is no record of such disease during service.  The enumerated diseases that will be presumed to be related to service as a result of exposure to herbicides include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2016).

Here, the RO has conceded that there is competent, probative evidence establishing that the Veteran set foot in the Republic of Vietnam while serving in the military.  See August 2012 rating decision.  It is therefore presumed that he was exposed to an herbicide agent under 38 C.F.R. § 3.307(a)(6).  It follows that, under the provisions of 38 C.F.R. § 3.309(e), the Veteran's diabetes mellitus Type II is presumed to have been caused by his exposure to herbicides in Vietnam.  The pertinent legal inquiry for the Board at this juncture, therefore, is whether there is affirmative evidence to the contrary, or evidence to establish an intercurrent injury or disease which is a recognized cause of the diabetes, so as invalidate this presumption.  See 38 U.S.C.A. § 1113 (West 2014) ("Where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of any of the diseases or disabilities within the purview of section 1112, 1116 . . . will not be in order."].

After carefully reviewing the record, the Board finds that there is insufficient evidence to rebut the presumption that the Veteran's current diabetes is related to his in-service exposure to herbicides.   First, as the RO alluded to in its April 2012 deferred rating decision, the February 2012 VA examiner's finding of steroid-induced diabetes in 1993 did not contemplate relevant evidence in the claims file suggesting that the Veteran's diabetes was improving upon his discharge from the hospital in 1993 after his Decadron medication (the glucosteroid used to treat his aneurysm) was tapered off.  

Although an addendum opinion was obtained in June 2012, the sole rationale was the "documentation in detail in [claims] file about acute subarachnoid hemorrhage treated initially with iv steroids and then followed with oral steroids and the hyperglycemia noted while on steroids."  Notably, this opinion by the June 2012 examiner is problematic because it also failed to address crucial evidence of improving diabetes after his hospitalization cited by the RO.

In carefully reviewing the claims file, the Board finds especially pertinent a December 1993 private treatment report, indicating that the Veteran was "doing well from a medical aspect.  Does not need insulin . . . now that Decadron being weaned."  (Emphasis added).  The idea that his diabetes improved is further supported by the Discharge Summary from December 1993, indicating that the Veteran "developed insulin dependent diabetes, originally controlled by Diabinese, secondary to his Decadron, which is now in the process of being tapered."  Additionally, endocrine problems were subsequently denied in a January 1994 private treatment record, and there appears to be no mention made of diabetes until an impression of diabetes mellitus was noted in a June 2008 private treatment report.  This medical evidence all suggests that the steroid-induced diabetes noted in 1993 did not persist until the present, especially given the "newly diagnosed" diabetes cited in 2010 VA treatment records.  See June 2010 VA treatment report (noting "newly diagnosed diabetes" in December 2010).  Given the fact that the negative VA opinions fail to address the absence of diabetic complaints, symptoms, or treatment from 1993 until at least 2008, these negative opinions are found to lack probative value.

What is more, the VA opinions are directly contradicted by the September 1994 private opinion of L. R., MSN, ARNP, who stated that it was her opinion that the Veteran's diabetes was not caused by the short term use of steroids used to treat his brain injury in 1993.  In support of her conclusion, she cited several pertinent medical articles, including one which noted results that, following glucocorticoid use, "[t]he incidence of diabetes was 40.6% and was found after the first week  . . . .  Two-thirds spontaneously normalized by eight weeks."  See medical article, "Hyperglycemia related to high-dose glucocorticoid use in noncritically ill patients" (Emphasis added).   Although L. R. ultimately stated that it was her opinion that the Veteran's diet was caused by "his poor diet, obesity and sedentary lifestyle," the Board finds it significant that she made no mention of the Veteran's history of exposure to herbicides and the VA-recognized link between diabetes and herbicide exposure.  As such, her ultimate conclusion that his diabetes is instead due to diet, obesity, and lifestyle appears to be based on an incomplete factual history.

Given the Board's review of the relevant evidence and medical findings, it is determined that there is insufficient affirmative to rebut the presumption that the Veteran's diabetes is related to his conceded exposure to herbicides in service.

For the reasons set forth above, the Board finds that service connection is warranted for diabetes mellitus, type II, on a presumptive basis.



(CONTINUED ON THE NEXT PAGE)
ORDER

New and material evidence having been submitted, the claim for service connection for diabetes mellitus is reopened.

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


